Citation Nr: 0934693	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Board notes that the Veteran requested a hearing before 
the undersigned Veteran's Law Judge.  However, the Veteran 
failed to appear for his hearing.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to his 
active service and was first shown years post-service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated during active 
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in June 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony and did so at the RO.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Analysis
 
The Veteran contends that he has bilateral hearing loss 
related to his active service.  Specifically, the Veteran 
asserted that he was exposed to noise from tanks and from 
firing guns during service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

Service medical records are silent to any complaints of or 
treatment for hearing loss during service.  Enlistment 
examination and report of medical history, dated August 1966 
noted normal ears and normal hearing.  Examination upon 
separation dated April 1969 similarly noted normal ears and 
normal hearing.  The Veteran's DD 214 reflects that the 
Veteran did not serve in combat.  

Post service treatment records indicate complaints of hearing 
loss.  The first documented complaint in a December 1987 
Application for Treatment.  The Veteran complained of some 
loss of hearing and discomfort in his ears.  However no 
audiological testing was performed and no diagnosis was 
provided regarding the ear complaints.  VA treatment records 
dated April to November 1989 were silent as to any complaints 
of ear pain or discomfort or hearing loss.  

It is noted that there is an application for VA non-service-
connected pension benefits in 1988 which listed hearing loss 
since a work accident in 1986.  In 1989, when he filed a 
claim for service connection it was for a disorder other than 
hearing loss.

A June 1996 record from the Huntington Ear Clinic, Inc., 
noted progressive, bilateral hearing loss for a duration for 
about eight to ten years.  The Veteran also reported noise 
exposure due to construction and left protrusion.  Ear, nose 
and throat examination was negative except for; impacted 
cerumen in the left ear; fluids behind the ear drum in the 
left ear consistent with serous otitis media; wax in the 
right ear; and redness and swelling of the right external ear 
canal consistent with otitis externa.

An October 2005 VA record reflected complaints of inability 
to hear for about one month.  The Veteran was treated for an 
upper respiratory infection.  

Private treatment records from T.M.J., M.D., dated November 
2005 noted complaints of hearing loss.  The physician 
indicated that the Veteran had a collapsed middle ear cleft 
on the left side.  He also had retraction of the drum on the 
left, fluid in the middle ear cleft on the left, and thick 
fluid in the middle ear cleft on the right.  A diagnosis of 
Eustachian tube dysfunction was provided and the physician 
stated that the Veteran would need a bilateral mytingotomy 
and tubes.  

A December 2005 VA record indicated a five to six month 
history of progressively worsening hearing loss and ringing 
in the ears.  Examination revealed the right tympanic 
membrane to be immobile and the left tympanic membrane was 
severely retracted.  A diagnosis of bilateral otitis media, 
Eustachian tube dysfunction and septal deformity was 
provided.  A December 2005 VA audiological consult indicated 
that the Veteran reported gradual hearing loss for the past 
35 years that had gotten significantly worse over the last 
year.  The Veteran also reported military noise exposure due 
to tanks and machine gun fire without hearing protection as 
well as occupational noise exposure due to 15 to 20 years of 
working in construction with hearing protection in loud 
noise.  Audiological testing showed moderately-severe to 
profound mixed hearing loss, bilaterally.  Monitored live-
voice word recognition was 80 percent in the left ear and 76 
percent in the right ear.  

A June 2006 VA ear nose and throat follow up indicated that 
tubes had not improved the Veteran's hearing and provided a 
diagnosis of sensory neural deafness.

A June 2006 private record from Dr. T.M.J., indicated that an 
audiogram revealed bilateral sensorineural hearing loss, but 
good discrimination scores bilaterally.

A November 2006 VA audiology record noted moderately severe 
to profound mixed hearing loss in the right ear and severe to 
profound mixed hearing loss in the left ear.  Hearing aids 
were recommended.  Subsequent VA treatment records showed 
continued treatment for significant hearing loss bilaterally.

The Veteran was afforded a hearing before a Decision Review 
Officer in October 2007.  The Veteran testified that in the 
early 1970s he was diagnosed with hearing loss at the 
Huntington VAMC.  He reported he was also diagnosed with a 
hole in the left ear drum at that time.  The Veteran 
attributed his hearing loss to an incident that occurred 
about six or seven weeks into basic training when he was 
about 15 feet from the tank when it was fired during shooting 
practice.  He had ringing for three to four days and stated 
that his believed his hearing problems began after that 
moment.  The Veteran also testified that he used his rifle 
during shooting practice without ear plugs.  

The Board notes that while the Veteran reported being treated 
at the Chillicothe VAMC for hearing loss, no records were 
found showing that he was ever treated there.  

While the Veteran clearly has moderately severe to profound 
hearing loss bilaterally, the weight of the medical evidence 
is against a finding that his hearing loss occurred as a 
result of his active military service.  There is no evidence 
in the service treatment records that the Veteran complained 
of, or was treated for hearing loss.  Upon discharge, the 
Veteran's hearing was within normal limits.  Further, the 
first documented complaint of hearing problems occurred in 
1987, nearly twenty ears after his discharge from service.  
This appears related to a work related injury.  The first 
diagnosis of hearing loss was in June 1996, in which a 
private physician noted a history of progressive hearing loss 
in both ears for several years.  While a December 2005 VA 
audiological consult indicated that the Veteran reported 
gradual hearing loss for the past 35 years that had gotten 
significantly worse over the last year, there is no 
indication in the record that the Veteran sought treatment 
for any hearing problems until 1987.  This is consistent with 
the other evidence on file.  

Additionally, the December 2005 VA audiological consultation 
noted occupational noise exposure due to 15 to 20 years of 
working in construction with hearing protection in loud 
noise. 

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of record fails to even suggest 
that the Veteran has hearing loss that is related to his tour 
of active duty.  

Thus, as there is no evidence showing that the Veteran 
incurred hearing loss during his active duty or until many 
years thereafter, the Board must find that the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the claims that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hearing loss is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


